 Case 1:18-cv-08377-VM Document 48 Filed 06/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
LINDA A. LACEWELL, in her official :                  6/15/2021
Capacity as Acting Superintendent :
of the New York State Department   :
of Financial Services              :
                                   :
               Plaintiff,          :
                                   :    18 Civ. 8377 (VM)
     - against -                   :
                                   :
OFFICE OF THE COMPTROLLER OF THE   :
CURRENCY and MICHAEL J. HSU, in    :
his official capacity as U.S.      :
Comptroller of the Currency        :
                                   :
               Defendants.         :
-----------------------------------X
                   AMENDED FINAL JUDGMENT

     On May 2, 2019 this Court denied the Office of the

Comptroller of the Currency and Comptroller Michael J. Hsu’s

(together, “Defendants” or “OCC”) motion to dismiss. (See

Dkt. No. 28.) The parties thereafter requested the Court enter

final judgment on the matter. (See Dkt. Nos. 41, 42.) On

October 21, 2019 the Court entered Final Judgment, (see Dkt.

No. 43), and on October 23, 2019, the Court entered an Amended

Final Judgment, (see Dkt. No. 45).

     On June 3, 2021 the Second Circuit reversed the Amended

Final Judgment and remanded the matter to this Court with

instructions   to   enter   a   judgment   of   dismissal   without

prejudice. Accordingly,

     IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

                                 1
 Case 1:18-cv-08377-VM Document 48 Filed 06/15/21 Page 2 of 2



     1.   For the reasons stated in the Second Circuit’s June

3, 2021 opinion the Court hereby dismisses this action without

prejudice. The Clerk of Court is directed to enter final

judgment in favor of Defendants and to close this case.

SO ORDERED.

Dated: New York, New York
       15 June 2021




                                 2
